In re Browning-Ferris Industries Chemical Services, Incorporated, applying for remedial writs and stay order, to the First Circuit Court of Appeal, No. 83 CA 0855, Parish of East Baton Rouge, Environmental Control Commission, No. D-529-I1.
Execution of paragraph X of the May 12, 1983 order of the Commission requiring that appellant cease the receipt of hazardous waste for land filling operations by December 31, 1983 is hereby stayed until further orders of this Court. Relator, whose appeal was adversely resolved by judgment of the Court of Appeal on December 28, 1983, should file in this Court the writ application currently being prepared, on or before January 6, 1984.